Citation Nr: 0327139	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  97-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right elbow 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for a scar, residuals 
of a right ulnar nerve transplant, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the evaluation to a 10 
percent rating for the veteran's service connected right 
elbow.   

The case was previously before the Board in November 1999, at 
which time entitlement to service connection for a right 
shoulder disability was denied and the right elbow disability 
claim was Remanded inter alia to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The right elbow disability is reflected primarily by 
clinical observations of a subcutaneous neuroma, status post 
right ulnar nerve transplant, some degree of atrophy, 
complaints of limitation of heavy lifting, but with 
essentially normal grip strength, lacking 20 degrees of full 
extension and with full flexion. 

3.  The scar, residuals of a right ulnar nerve transplant, 
manifests by a tender scar without evidence of functional 
impairment attributable to the scar.




CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for a right elbow disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5205-5213, 4.124a, Diagnostic Code 8516 
(2002).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for scar of the right elbow have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.48, 4.118, 
Diagnostic Code 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in June 2003 and the August 
2003 Supplemental Statement of the Case.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
March 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran fell from a motorcycle in 1977 while in military 
service and sustained a right elbow dislocation with large 
hematoma inter alia.  In 1978, he underwent a right ulnar 
nerve transplant procedure to address numbness and achieved 
good resolution.  

Right Elbow Disability

After a comprehensive review of the record and with 
consideration of Francisco, supra, the Board is of the 
opinion that the medical history of this disability for the 
pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in March 2003.  Flexion of the right 
elbow was to reported as full to 135 degrees with loss of 20 
degrees of extension.  The right elbow was capable of full 
pronation and supination.  The veteran had a +2 atrophy of 
the brachioradialis muscle on the right as compared to the 
left.  No degenerative arthritis was appreciated on X-ray.  
The examiner opined that linear calcifications over the 
anterior lateral aspect of the distal humerus, probably 
calcification secondary to the dislocation, explained the 
loss of motion.  The examiner also stated that the veteran 
had no weakness, incoordination or fatigue.  His functional 
impairment was limited to no heavy lifting.  He had good grip 
strength bilaterally.  The veteran reported the absence of 
flare-ups.

Review of the medical evidence reveals that the veteran is 
right-handed.  Under the laws administered by VA, 
disabilities of the elbow and forearm are rated under 
Diagnostic Codes 5205 through 5213.  A distinction is made 
between major (dominant) and minor extremities for rating 
purposes.  Only one hand is to be considered major.  38 
C.F.R. § 4.69.  Thus, all discussion of the veteran's elbow 
disabilities will note this difference in rating the major 
and minor upper extremity.

Diagnostic Code 5205 provides that ankylosis of the elbow 
will warrant a 30 percent evaluation (minor elbow) and 40 
percent evaluation (major elbow) if it is favorable, at an 
angle between 90 and 70 degrees; warrant a 40 percent 
evaluation (minor elbow) and 50 percent evaluation (major 
elbow) if it is intermediate, at an angle more than 90 
degrees or between 70 and 50 degrees; and warrant a 50 
percent evaluation (minor elbow) and 60 percent evaluation 
(major elbow) if it is unfavorable, at an angle of less than 
50 degrees or with complete loss of supination or pronation.  

Diagnostic Code 5206 provides that limitation of flexion 
warrants a non compensable evaluation (both minor and major 
elbow) when limited to 110 degrees, warrants a 10 percent 
evaluation (both minor and major elbow) when limited to 100 
degrees, warrants a 20 percent evaluation (both minor and 
major elbow) when limited to 90 degrees, warrant a 20 percent 
evaluation (minor elbow) and 30 percent evaluation (major 
elbow) when limited to 70 degrees, warrant a 30 percent 
evaluation (minor elbow) and 40 percent evaluation (major 
elbow) when limited to 55 degrees, and warrant a 40 percent 
evaluation (minor elbow) and 50 percent evaluation (major 
elbow) when limited to 45 degrees.  Id.  

Diagnostic Code 5207 provides that limitation of extension 
warrants a 10 percent evaluation (both minor and major elbow) 
when limited to either 45 or 60 degrees, warrants a 20 
percent evaluation (both minor and major elbow) when limited 
to 75 degrees, warrant a 20 percent evaluation (minor elbow) 
and 30 percent evaluation (major elbow) when limited to 90 
degrees, warrant a 30 percent evaluation (minor elbow) and 40 
percent evaluation (major elbow) when limited to 100 degrees, 
and warrant a 40 percent evaluation (minor elbow) and 50 
percent evaluation (major elbow) when limited to 110 degrees.  
Id.  

Diagnostic Code 5208 provides that limitation of forearm 
flexion to 100 degrees and extension to 45 degrees warrants a 
20 percent evaluation (both minor and major).  Id.

Compensation is also provided for incomplete paralysis of the 
ulnar nerve that is severe (40 percent major/30 percent minor 
extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8516.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a); 38 C.F.R. 4.2, 4.6.

Based on the medical evidence of record, the Board finds that 
at most a mild incomplete neuralgia is shown.  Essentially, 
the remaining residuals include a subcutaneous neuroma, 
status post right ulnar nerve transplant, and some degree of 
atrophy.  Furthermore, although the veteran registered 
complaints of limitation of heavy lifting, he demonstrated 
essentially normal grip strength.  Such symptomatology 
represents at most a mild impairment.  Accordingly, no more 
than a 10 percent disability rating is warranted for ulnar 
neuropathy of the right elbow.  

In this case, a longitudinal view of the evidence of record 
fails to demonstrate evidence of joint fracture, with marked 
cubitus varus or cubitus valgus deformity or ununited 
fracture of the radius head.  Likewise, flexion and extension 
are not shown as limited to the requisite degree to warrant a 
compensable evaluation.  Also, other bone structure as well 
as pronation and supination are not so compromised as to 
warrant favorable consideration under pertinent diagnostic 
criteria.

Recent examination has found no additional functional loss 
due to painful motion, weakened movement, excess 
fatigability, or incoordination.  Therefore, application of 
DeLuca would be inappropriate.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's right elbow disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Scar

The criteria for evaluating scars changed during the pendency 
of this claim, but the RO considered the veteran's disability 
pursuant to the old and revised criteria.  Accordingly, there 
is no prejudice in proceeding with adjudication of the claim.  

At a September 1985 VA examination, the scar associated with 
the 1977 ulnar nerve transplant was described as well healed.  
At his VA examination in June 2000, the veteran complained of 
pain in the scar site.  Objectively, there was a 4 inch scar 
on the medial aspect of the right elbow with a small raised 
area midway in the incision measuring about 3 millimeters 
which the veteran reported as tender to the touch at the 
site.  

Under the rating criteria in effect prior to August 30, 2002, 
scars that are superficial, poorly nourished with repeated 
ulceration, or that are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Codes 7803, 7804.  Other scars not located on the 
face and neck are rated according to the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
These codes do not provide for a zero percent evaluation, but 
a zero percent evaluation is assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Functional limitation attributable to the scar was not 
demonstrated.

Under the new regulations for evaluating scars, the criteria 
for rating the disability according to the limitation of 
function of the part affected, did not change.  Under the new 
Diagnostic Code 7804, a 10 percent rating is provided for 
scars that are superficial but painful on examination.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  

The recent treatment records do no reflect complaints or 
treatment for scars on the right elbow.  The veteran was 
afforded another VA examination in March 2003, but a scar 
condition more serious than previously represented was not 
suggested 

As a 10 percent rating is the only one available, no 
discussion of the applicability of the next highest rating is 
required.  Moreover considering the quite limited nature of 
the scar sequelae in this instance, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for right elbow 
disability is denied. 

Entitlement to increased evaluation for scar on the right 
elbow is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

